Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/26/2021 has been entered. Claim 1 is currently amended.  Claims 4-16 has been cancelled.  Claims 1-3 are pending and are under examination in this office action.  The amendment necessitates new ground of rejection set forth in this office action.

Response to Arguments
Applicant’s argument, see page 3, filed on 4/26/2021, with respect to 112 rejections has been fully considered and is persuasive. The 112(a) and 112(b) rejections are withdrawn.
Applicant’s argument, see page 4, filed on 4/26/2021, with respect to 103 rejection has been fully considered but is not persuasive. Applicant made argument that Reppel does not teach the limitation of "the metal composite functional material is a powder that is greater than 0.1 mm and smaller than 2 mm."  However, Reppel teaches that “the composite article comprising at least a matrix having a microstructure characteristic of sintered powder may have a matrix comprising an average grain size of less than 1000 µm and/or inclusions having an average diameter of less than 1000 µm” [0065], which is less than 1 mm, overlapping the claimed range.
Applicant’s argument, see page 4, filed on 4/26/2021, with respect to 103 rejection has been fully considered but is not persuasive. Applicant made argument that Lee does not teach the limitation of "the metal composite functional material is a powder that is greater than 0.1 mm and smaller than 2 mm."  However, Lee teaches that “particle size of the magnetic material may be 10 nm to 100 µm” [0019].  The upper limit of 100 µm is 0.1 mm, overlapping the claimed range.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "wherein the metal composite functional material is a powder that is greater than 0.1 mm and smaller than 2 mm" in claim 1 is a relative term which renders the claim indefinite.  It is not clear if it means the bulk size of the powder or the particle size of the powder.  For the purpose of further examination, the term is interpreted as “wherein the metal composite functional material is a powder with particle size greater than 0.1 mm and smaller than 2 mm”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al (US 20100116471 A1).
Regarding claim 1, Reppel teaches a composite article (1; 10; 40) comprises a plurality of inclusions (5) of a magnetocalorically active material embedded in a matrix (4) of a magnetocalorically passive material (Abstract and Fig. 1-5).  The magnetocalorically active material is one of Gd, a La(Fe1-bSib)13-based phase, a Gd5(Si, Ge)4-based phase, a Mn(As, Sb)-based phase, a MnFe(P, As)-based phase, a Tb--Gd-based phase, a (La, Ca, Pr, Nd, Sr)MnO2-based phase, a Co--Mn--(Si, Ge)-based phase and a Pr2(Fe, Co)17-based phase (0052), which overlaps the MM’X in current claim: with the example of MnFe(P, As)-based phase, the claimed M is Mn; the claimed M’ is Fe; the claimed X is P or As; and the atomic ratio a=b=c=1/3 with the sum of a+b+c=1. The matrix comprises a metal or an alloy which may comprise one or more of 
Reppel teaches a composite article (1; 10; 40) comprises a plurality of inclusions (5) of a magnetocalorically active material embedded in a matrix (4) of a magnetocalorically passive material. The inclusions (5) and the matrix (4) have a microstructure characteristic of a compacted powder [abstract].  “A compacted powder has a microstructure which comprises a plurality of particles which at least in part touch their immediate neighbours, i.e. the contiguous particles, without interdiffusion of atoms between the contiguous particles” [0031].  Both the inclusion and the matrix have an average particle size of less than 1000 µm [0038], which is less than 1 mm, overlapping the claimed range.

Regarding claim 2, Reppel teaches the magnetocalorically active material is 25-98% (0068).  The matrix material is therefore 2-75%.  These overlap the claimed A% of 50-95% and B% of 5-50%.

Regarding claim 3, Reppel teaches the magnetocalorically active material is 25-98% (0068).  The matrix material is therefore 2-75%.  These overlap the claimed A% of 60-90% and B% of 10-40%.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170004910 A1).
Regarding claim 1, Lee teaches a magnetic composite includes including magnetic material particles and a metal alloy.  Lee teaches “a method of manufacturing a magnetic composite involves obtaining a magnetic material, mixing the magnetic material and a metal alloy with each other to obtain a mixture, and forming the magnetic composite from the mixture” [0020].
“The magnetic material may be an alloy, an oxide, or a nitride containing at least one selected from a group consisting of iron (Fe), manganese (Mn), cobalt (Co), nickel (Ni), niobium (Nb), yttrium (Y), lanthanum (La), cerium (Ce), praseodymium (Pr), neodymium (Nd), promethium (Pm), samarium (Sm), europium (Eu), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), thulium (Tm), ytterbium (Yb), boron (B), silicon (Si), germanium (Ge), gallium (Ga), arsenic (As), antimony (Sb), tellurium (Te), phosphorus (P), and bismuth (Bi)” (0017).  A specific example is Mn1.2Fe0.8(P0.48Si0.52) [0092], which meets the claimed MM’X, where a=1.2/(1.2+0.8+0.48+0.52)=0.4, b=0.8/(1.2+0.8+0.48+0.52)=0.27, c=(0.48+0.52)/(1.2+0.8+0.48+0.52)=0.33, with the sum of a+b+c=1.
The metal alloy “comprising one or more elements selected from a group consisting of indium (In), tin (Sn), cadmium (Cd), bismuth (Bi), silver (Ag), gold (Au), lead (Pb), zinc (Zn), 
Lee teaches that “particle size of the magnetic material may be 10 nm to 100 µm” [0019].  The upper limit of 100 µm is 0.1 mm, overlapping the claimed range.

Regarding claim 2, Lee teaches an example of metal alloy at a volume ratio of 5-20 vol % (0093), overlapping the claimed B% of 5-50%.  Thus, the corresponding magnetic material is 80-95 vol %, overlapping the claimed A% of 50-95%.

Regarding claim 3, Lee teaches an example of metal alloy at a volume ratio of 5-20 vol % (0093), overlapping the claimed B% of 10-40%.  Thus, the corresponding magnetic material is 80-95 vol %, overlapping the claimed A% of 60-90%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A WANG/Examiner, Art Unit 1734